404 F.2d 936
FORTNER ENTERPRISES, INC., Plaintiff-Appellant,v.UNITED STATES STEEL CORPORATION, and U. S. Steel Homes Credit Corporation, Defendants-Appellees.
No. 17546.
United States Court of Appeals Sixth Circuit.
April 26, 1968.
Certiorari Granted October 14, 1968.

See 89 S.Ct. 126.
Kenneth L. Anderson, Louisville, Ky., Woodward, Hobson & Fulton, A. Scott Hamilton, Jr., Hamilton, Hopson & Hamilton, Louisville, Ky., on brief, for appellant.
Albert F. Reutlinger, Louisville, Ky., Middleton, Seelbach, Wolford, Willis & Cochran, Louisville, Ky., on brief; W. H. Buchanan, Middleton, Seelbach, Wolford, Willis & Cochran, Louisville, Ky., of counsel, for appellee.
John G. Hicks, Louisville, Ky., for purchasers appellees.
Before EDWARDS and PECK, Circuit Judges, and McALLISTER, Senior Circuit Judge.

ORDER

1
The above cause coming on to be heard on the briefs of the parties, the transcript of the record, and the argument of counsel in open court, and the court being duly advised; now, therefore, it is hereby ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed for the reasons set forth in the memorandum opinion of Judge James F. Gordon, 293 F.Supp. 762.